DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1-7 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-11 of U.S. Patent No. 10932186. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are broader in scope and thus encompass conflicting claims 1-18 of U.S. Patent No. 10932186.
As to claim 1, conflicting claim 1 of the U.S. Patent No. 10932186 includes all the claimed limitations.
As to claim 2, conflicting claim 2 of the U.S. Patent No. 10932186 includes all the claimed limitations.
As to claim 3, conflicting claim 3 of the U.S. Patent No. 10932186 includes all the claimed limitations.

As to claim 4, conflicting claim 4 of the U.S. Patent No. 10932186 includes all the claimed limitations.
As to claim 5, conflicting claim 5 of the U.S. Patent No. 10932186 includes all the claimed limitations.
As to claims 6 and 9, conflicting claim 6 of the U.S. Patent No. 10932186 includes all the claimed limitations.
As to claim 7, conflicting claim 7 of the U.S. Patent No. 10932186 includes all the claimed limitations.
As to claim 10, conflicting claim 10 of the U.S. Patent No. 10932186 includes all the claimed limitations.
As to claim 11, conflicting claim 11 of the U.S. Patent No. 10932186 includes all the claimed limitations.
Claim Rejections - 35 USC § 101 
 35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
 Claims 16-20 are rejected under 35 U.S.C. 101 because the invention is directed to non-statutory subject matter. 
Claim 16 claims a computer-readable medium, however, the specification does not positively limit the computer-readable medium to be statutory subject matter.  Therefore, claim 9 is rejected under 35 U.S.C. 101, because a claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  See the OG Notice titled "Subject Matter Eligibility of Computer Readable Media".
 Claims 17-20 are also rejected by virtue of their dependency on claim 9. 
An amendment to these claims adding --non-transitory-- before “computer-readable medium” would overcome this rejection.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

Claims 1, 8, 10-11, 15-16 and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Somayajula (US Patent 9020479, IDS dated 7/8/21).
Regarding claims 1 and 11, Somayajula discloses a multiple network mode selection device (col.8 lines 1-18 “data mode”, GSM, UMTS, WiFi) comprising: 
a processor (col.7 lines 42-50); and 
a first radio module (fig.5 “modem 500”) coupled to the processor (fig. 4 elements 402) and programmed to perform communication with a first radio network (col.2 lines 17-23); 
wherein the processor is configured to: 
connect the first radio module to the first radio network (col.2 lines 29-31); 
execute a network determination process in response to connection of the first radio module to the first radio network (col.2 lines 17-19 “default wireless carrier”); 
determine a second radio network (col.2 lines 24-25 “primary network”) in response to execution of the network determination process, wherein communication with the first and second radio networks are incompatible (col. 8 lines 11-18 GSM is incompatible with WiFi); 
reprogram the first radio module in response to determination of the second radio network (col.2 lines 25-26); and 
connect the first radio module to the second radio network in response to reprogramming of the first radio module (col.2 lines 29-30).  
Regarding claims 8, 15 and 20, Somayajula discloses a storage device coupled to the processor and configured to store one or more network determination processes (col.4 lines 20-29); wherein: the processor is further configured to select the network determination process from the plurality of network determination processes; and to execute the network determination process comprises to execute the network determination process in response to selection of the network determination process (col.2 lines 17-30).  
Regarding claim 10, Somayajula discloses configured to receive the network determination process by using the first radio network (col.2 lines 17-19 “default wireless carrier”).
Regarding claim 16, Somayajula discloses everything as claim 1 above.  More specifically, Somayajula discloses one or more computer-readable storage media (fig. 12 element 1224).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5-6, 9, 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Somayajula in view of Dunn (US Pub. 2006/0199608, IDS dated 7/8/21).
Regarding claims 2, 12 and 17, Somayajula discloses the user device detects its current location (col.2 lines 21-22) to execute the network determination process comprises to determine which network to connect to based on the location information.  However, Somayajula fails to teach an input device coupled to the processor and configured to determine location information.
Dunn discloses an input device coupled to the processor and configured to determine location information (par. 015 “Integration of GPS types of functionality into a mobile device is well known”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Somayajula with the above teaching of Dunn in order to provide position and/or location information for the mobile communication device as suggested by Dunn (par.015).
Regarding claim 5, Somayajula discloses the user device detects its current location (col.2 lines 21-22) to execute the network determination process comprises to determine which network to connect to based on the location information.  However, Somayajula fails to teach determine based on time information.
Dunn discloses determine based on time information (par. 033).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Somayajula with the above teaching of Dunn in order to provide at a certain time the mobile device will cross boundary making network system preferable for at least certain types of communications.
Regarding claims 6 and 9, Somayajula discloses the user device detects its current location (col.2 lines 21-22).  However, Somayajula fails to teach receiving input from a user; wherein to execute the network determination process comprises to determine which network to connect to based on the input from the user.  
Dunn discloses receiving input from a user; wherein to execute the network determination process comprises to determine which network to connect to based on the input from the user (par.011 “the mobile communication device can select which system or systems …..factors that can be sued to select a system…..be modified by the user”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Somayajula with the above teaching of Dunn in order to provide the user select a system based on quality of service, cost of service as suggested by Dunn.

Claims 3, 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Somayajula in view of Ishizu (US Pub. 2010/0195608).
Regarding claims 3, 13 and 18, Somayajula discloses the user device detects its current location (col.2 lines 21-22) to execute the network determination process comprises to determine which network to connect to based on the location information.  However, Somayajula fails to teach which network to connect to based on the acceleration information.  
Ishizu discloses which network to connect to based on the acceleration information (par.0130).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Somayajula with the above teaching of Ishizu in order to provide communication parameters should be employed to determine the connection as suggest by Ishizu (par.0111).
Regarding claims 7 and 9, Somayajula discloses the user device detects its current location (col.2 lines 21-22).  However, Somayajula fails to teach determining a service level of a network; wherein the service level of the network is selected from the group consisting of a quality of service measure, a cost of service measure, and a quantity of service measure; and wherein the network determination process comprises determining which network to connect to base on the service level of the network.  
Ishizu discloses determining a service level of a network (par.066); wherein the service level of the network is selected from the group consisting of a quality of service measure (par.087, 0118), a cost of service measure (par.0150), and a quantity of service measure (par.093); and wherein the network determination process comprises determining which network to connect to based on the service level of the network (par.066).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Somayajula with the above teaching of Ishizu in order to provide network selection according to the order of priority as suggested by Ishizu (par.023).

Claims 4, 14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Somayajula in view of Ward (US Pub. 2009/005061, IDS 7/8/21).
Regarding claims 4, 14 and 19, Somayajula discloses the user device detects its current location (col.2 lines 21-22) to execute the network determination process comprises to determine which network to connect to based on the location information.  However, Somayajula fails to teach determine altitude information.
Ward discloses determine altitude information (par.093).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Somayajula with the above teaching of Ward in order to grant, limit or denial service based on altitude as suggested by Ward (par.095).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642